DETAILED ACTION
	This action is responsive to 12/17/2020.
	Prior objection to claims 1 and 7 has been withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention relates to head-up displays (HUDs) for use in motor vehicles, more specifically to an operating method thereof, which uses a camera to capture an image of the head of a driver that is reflected by a combiner of the HUD, and automatically adjusting the combiner based on determined position of an eye of the user.
The prior art of record fails to adequate disclose the combined features of the present invention as claimed (claim 1 taken as representative of the claims), particularly, the prior art of record fails to adequately disclose “A method of controlling a head-up display of a vehicle comprising: operating a camera to capture an image of a head of a driver reflected in a combiner of the head-up display; operating a processor to analyze the image to determine a position of an eye of the driver; and automatically adjusting a position of the combiner to align a light bundle generated by the projector and reflected by the combiner with the position of the eye.” Similar limitations are also recited in independent claims 7 and 13
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706.  The examiner can normally be reached on 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627